Exhibit 10.7.1

 

AMENDED AND RESTATED

TREASURY SERVICES AGREEMENT

 

This Amended and Restated Treasury Services Agreement (the “Agreement”) is made
as of this 26th day of November, 2003, by and among SUNOCO, INC., a Pennsylvania
corporation (“Sunoco”), SUNOCO LOGISTICS PARTNERS L.P., a Delaware limited
partnership (the “Master Partnership”), SUNOCO LOGISTICS PARTNERS OPERATIONS
L.P., a Delaware limited partnership (the “Operating Partnership”), SUNOCO
PIPELINE L.P., a Texas limited partnership (the “Pipeline Partnership”) and
SUNOCO PARTNERS MARKETING & TERMINALS L.P., a Texas limited partnership (the
“Terminalling Partnership”) (each of the Master Partnership, the Operating
Partnership, the Pipeline Partnership and the Terminalling Partnership being a
“Partnership” and, collectively, the “Partnerships”).

 

W I T N E S S E T H

 

WHEREAS, Sunoco, the Master Partnership and the Operating Partnership
(collectively the “Original Parties”) entered into that certain Treasury
Services Agreement dated February 8, 2002 (the “Original Agreement”);

 

WHEREAS, the Original Parties, the Pipeline Partnership and the Terminalling
Partnership desire to amend and restate the Original Agreement to add the
Pipeline Partnership and the Terminalling Partnership as parties hereto;

 

WHEREAS, Sunoco, through one or more of its subsidiaries, directly or
indirectly, owns the general partner of each Partnership, holds a majority
percentage of each Partnership’s limited partner interests, and controls each
Partnership through such ownership; and

 

WHEREAS, the Partnerships each desire to engage Sunoco to perform certain
financial, administrative, and management services, and Sunoco is willing to
perform such services for each Partnership, in accordance with the terms and
conditions in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
upon the terms and conditions hereinafter set forth, the parties hereby,
intending to be legally bound, agree as follows:

 

ARTICLE I

Services

 

1.1. Specified Services. Sunoco will perform for each Partnership, the treasury
services described in Schedule 1.1 attached hereto and incorporated herein by
reference, with such deletions, additions or modifications as the parties may
from time to time agree upon (the “Treasury Services”). Sunoco makes no
representations or warranties of any kind, express or

 

     1    Treasury Services Agreement



--------------------------------------------------------------------------------

implied, with respect to the Treasury Services to be provided hereunder, except
that the Treasury Services shall be provided in a reasonably timely manner by
personnel that Sunoco deems to be competent and qualified to perform such
services.

 

1.2. Additional Services. Subject to Subsection 2.1(b) hereof, Sunoco also may
perform such related additional services as either Partnership may request from
time to time, as more particularly described in Schedule 1.2 attached hereto and
incorporated herein by reference, with such deletions, additions or
modifications as the parties may from time to time agree upon (the “Additional
Services”).

 

ARTICLE II

Charges and Payment

 

2.1 Fees and Charges.

 

(a) Each Partnership promptly shall:

 

(i) reimburse Sunoco for all reasonable out-of-pocket expenses (other than those
associated with Sunoco’s normal overhead), which are incurred by Sunoco in
connection with the performance of the Treasury Services and the Additional
Services, if any, for such Partnership (reimbursable expenses being deemed to
include, without limitation, the cost of meals, lodging, travel, entertainment,
equipment purchases, external consultants, long distance telephone calls,
duplicating costs, and charges of suppliers of special products and services);
and

 

(ii) pay to Sunoco an amount equal to any and all sales, use or other taxes
(excluding income taxes) applicable to the Treasury Services or Additional
Services, if any, performed for such Partnership hereunder.

 

(b) For any Additional Services performed hereunder, each Partnership shall pay
to Sunoco such fee or fees as from time to time may be agreed upon between such
Partnership and Sunoco. Sunoco shall not be required to perform any particular
Additional Services unless the fee payable for such services shall have been
agreed upon in writing, in advance, by the applicable Partnership and Sunoco.

 

(c) Sunoco shall invoice each Partnership for all fees, expenses, and taxes
which become payable by such Partnership pursuant to this Section 2.1. Payment
of the amount reflected on each such invoice shall be paid by the applicable
Partnership to Sunoco, without any discount, within fifteen (15) days after such
Partnership’s receipt of the invoice.

 

ARTICLE III

Miscellaneous

 

3.1 Term, Renewal, and Termination. The term of this Agreement shall commence as
of the date hereof and shall continue until the close of business on December
31, 2004, unless renewed or sooner terminated pursuant to this Section 3.1. The
original term of this Agreement automatically shall be renewed for successive
terms of one (1) full calendar year each unless written notice of election not
to renew is given by either party to the other at least thirty (30) days prior
to the expiration of the original or then current term hereof. The obligations
of any party under this

 

     2    Treasury Services Agreement



--------------------------------------------------------------------------------

Agreement may be terminated by such party upon thirty (30) days written notice
to the other party. Such termination shall not relieve a terminating party of
its obligations up to and including the date of termination.

 

3.2 Ownership and Inspection. As between each Partnership and Sunoco, all the
applicable Partnership’s funds, or portfolio securities, and all books and
records of account, checkbooks, bank and brokerage statements, accounting,
financial and other records, financial statements, reports, and other documents
maintained, received, or prepared for such Partnership pursuant to this
Agreement at all times shall constitute the sole and exclusive property of that
Partnership and shall not be subject to any lien, encumbrance, or security
interest of Sunoco. While in the possession or custody, or under the control, of
Sunoco, all of the foregoing at all times shall be available to such
Partnership, and its officers, attorneys, accountants, and other
representatives, for inspection, copying, or other purposes and, if so requested
by such Partnership, promptly shall be delivered to the Partnership, temporarily
or permanently.

 

3.3 No Consequential Damages. In no event shall a party hereto be liable to any
other party hereto for any consequential damages arising from, in connection
with, or relating to, any matter provided for in this Agreement.

 

3.4 Severability. If any provision of this Agreement is prohibited by or held to
be invalid under applicable law, such provision will be ineffective to the
extent of such prohibition or invalidity, without invalidating the remaining
provisions of this Agreement. If necessary to effect the intent of the parties
hereto, the parties shall negotiate in good faith to amend this Agreement to
replace the unenforceable language with enforceable language that as closely as
possible reflects such intent.

 

3.5 Notices. All notices, consents, request, demands and other communications
hereunder shall be in writing and shall be deemed given and effective five (5)
business days after being mailed first class, certified or registered mail,
postage prepaid, return receipt requested, addressed as set forth below, or two
(2) business days after being sent by overnight courier, telex or telecopy (by a
machine that indicates the telex or telecopy number of the machine to which such
communication is sent and the receipt by such machine of such communication) or
by personal delivery to the address set forth below:

 

If to Sunoco:

 

SUNOCO, INC.

1801 Market Street -27th Floor

Philadelphia, PA 19103-1699

Attention: Paul A. Mulholland

   Treasurer

   215-977-3559 FAX

   215-246-8810 Confirm

 

If to the Master Partnership:

 

SUNOCO LOGISTICS PARTNERS L.P.

1801 Market Street - 27th Floor

Philadelphia, PA 19103-1699

Attention: Deborah M. Fretz

 

     3    Treasury Services Agreement



--------------------------------------------------------------------------------

   President and Chief Executive Officer

   Sunoco Partners LLC

   215-977-3902 FAX

   215-977-3830 Confirm

 

If to the Operating Partnership:

 

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.

1801 Market Street - 27th Floor

Philadelphia, PA 19103-1699

Attention: Deborah M. Fretz

   President and Chief Executive Officer

   Sunoco Partners LLC

   215-977-3902 FAX

   215-977-3830 Confirm

 

If to the Pipeline Partnership:

 

SUNOCO PIPELINE L.P.

1801 Market Street - 27th Floor

Philadelphia, PA 19103-1699

Attention: Deborah M. Fretz

   President and Chief Executive Officer

   215-977-3902 FAX

   215-977-3830 Confirm

 

If to the Terminalling Partnership:

 

SUNOCO PARTNERS MARKETING & TERMINALS L.P.

1801 Market Street - 27th Floor

Philadelphia, PA 19103-1699

Attention: Deborah M. Fretz

   President and Chief Executive Officer

   215-977-3902 FAX

   215-977-3830 Confirm

 

or, in each case, at such other address or telecopy number or to such other
Person as may be specified in writing by a party to whom notices are to be sent.

 

3.6 No Agency. In connection with the parties’ performance of services
hereunder, the relationship of the parties shall be solely that of independent
contractors. No party is the agent of the other. This Agreement does not create,
and shall not be construed as creating, a partnership or joint venture between
the parties hereto. Nothing in this Agreement shall authorize or be construed as
authorizing Sunoco to enter into contracts or agreements on behalf of any
Partnership or to incur any obligations or create any liabilities which are
binding on any Partnership; provided, however, that Sunoco shall act as an agent
for each Partnership when performing such Additional Services as to which Sunoco
may be authorized in writing by such Partnership to act as agent for the
Partnership.

 

     4    Treasury Services Agreement



--------------------------------------------------------------------------------

3.7 Modification or Waiver. This Agreement may be modified at any time, but only
by written instrument executed by the parties hereto and expressly stating it is
an amendment to this Agreement. Any of the terms, covenants and conditions of
this Agreement may be waived at any time by the party entitled to the benefit of
such term, covenant or condition; provided, however, that such waiver must be in
writing and executed by the party against whom such waiver is asserted. No
course of dealing will be deemed effective to modify, amend or discharge any
part of this Agreement.

 

3.8 Force Majeure. If either party to this Agreement is rendered unable by force
majeure to carry out its obligations under this Agreement, other than each
Partnership’s obligation to make payments to Sunoco provided for herein, that
party shall give the other party prompt written notice of the force majeure with
reasonably full particulars concerning it. Thereupon, the obligations of the
party giving the notice, so far as they are affected by the force majeure, shall
be suspended during, but no longer than the continuance of, the force majeure.
The affected party shall use all reasonable diligence to remove or remedy the
force majeure situation as quickly as practicable. The requirement that any
force majeure situation be removed or remedied with all reasonable diligence
shall not require the settlement of strikes, lockouts or other labor difficulty
by the party involved, contrary to its wishes. Rather, all such difficulties may
be handled entirely within the discretion of the party concerned. The term
“force majeure” means any one or more of:

 

  (a) an act of God;

 

  (b) a strike, lockout, labor difficulty or other industrial disturbance;

 

  (c) an act of a public enemy, war, blockade, insurrection or public riot;

 

  (d) lightning, fire, storm, flood or explosion;

 

  (e) governmental action, delay, restraint or inaction;

 

  (f) judicial order or injunction;

 

  (g) material shortage or unavailability of equipment; or

 

  (h) any other cause or event, whether of the kind specifically enumerated
above or otherwise, which is not reasonably within the control of the party
claiming suspension.

 

3.9 Headings, Etc. The division of this Agreement into Articles and Sections and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement. The terms “this
Agreement,” “hereof,” “hereunder” and similar expressions refer to this Treasury
Services Agreement and not to any particular Section or other portion hereof and
include any agreement supplemental hereto. Unless something in the subject
matter or context is inconsistent therewith, references herein to Articles and
Sections are to Articles and Sections of this Agreement.

 

3.10 Number and Gender. Words importing the singular number shall include the
plural and vice versa, words importing the masculine gender shall include the
feminine and neuter genders and vice versa, and words importing persons shall
include individuals, partnerships, associations, trusts, unincorporated
organizations and corporations and vice versa.

 

3.11 Third Party Rights. This Agreement shall not provide any third parties with
any remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement.

 

3.12 Subsidiaries. The parties hereto acknowledge that they may conduct their
business operations through subsidiaries and agree that they will cause their
respective direct and indirect

 

     5    Treasury Services Agreement



--------------------------------------------------------------------------------

subsidiaries to abide by the terms of this Agreement as if they were parties
hereto to the extent necessary to carry out the purposes of this Agreement.
Further, each party shall be entitled to cause its obligations hereunder to be
satisfied, and to cause its benefits hereunder to be received, by its
subsidiaries.

 

3.13 Cooperation. Each party shall from time to time, and at all times, do such
further acts and execute and deliver all such further deeds and documents as
shall be reasonably requested by the other party in order to fully perform and
carry out the terms of this Agreement.

 

3.14 Governing Law. THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT
OF LAW) OF THE COMMONWEALTH OF PENNSYLVANIA.

 

3.15 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties and their
respective permitted successors and assigns, but, except as provided in Section
3.12, neither this Agreement nor any of the rights, interests or obligations
hereunder may be assigned by any Partnership without the prior written consent
of Sunoco.

 

3.16 Essence of Time. Time is of the essence of this Agreement.

 

3.17 Counterparts. This Agreement may be executed in several counterparts, no
one of which needs to be executed by all of the parties. Each counterpart,
including a facsimile transmission of this Agreement, shall be deemed to be an
original and shall have the same force and effect as an original. All
counterparts together shall constitute but one and the same instrument.

 

3.18 Entire Agreement. This Agreement embodies the entire agreement and
understanding and supersedes all prior agreements, understandings, undertakings,
declarations, commitments and representations, verbal or oral, of the parties
with respect to the specific matters contemplated hereby.

 

[COUNTERPART SIGNATURE PAGES FOLLOW]

 

     6    Treasury Services Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on their behalf on the date first above written.

 

SUNOCO, INC.

By:

 

/s/    Thomas W. Hoffman

   

--------------------------------------------------------------------------------

Name :

 

Thomas W. Hoffman

Title:

 

SVP, CFO

 

SUNOCO LOGISTICS PARTNERS L.P.

 

By its General Partner:

      SUNOCO PARTNERS LLC

By:

 

/s/    Deborah M. Fretz

   

--------------------------------------------------------------------------------

Name:

 

Deborah M. Fretz

Title:

 

President, CEO

 

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.

 

By its General Partner:

      SUNOCO LOGISTICS PARTNERS GP LLC

By:

 

/s/    Deborah M. Fretz

   

--------------------------------------------------------------------------------

Name:

 

Deborah M. Fretz

Title:

 

President, CEO

 

SUNOCO PIPELINE L.P.

 

By its General Partner:

      SUNOCO LOGISTICS PARTNERS       OPERATIONS GP LLC

By:

 

/s/    Deborah M. Fretz

   

--------------------------------------------------------------------------------

Name:

 

Deborah M. Fretz

Title:

 

President

 

     7    Treasury Services Agreement



--------------------------------------------------------------------------------

SUNOCO PARTNERS MARKETING & TERMINALS L.P.

 

By its General Partner:

      SUNOCO LOGISTICS PARTNERS   OPERATIONS GP LLC

By:

 

/s/    Deborah M. Fretz

   

--------------------------------------------------------------------------------

Name:

 

Deborah M. Fretz

Title:

 

President

 

     8    Treasury Services Agreement



--------------------------------------------------------------------------------

Schedule 1.1

to

Amended and Restated

Treasury Services Agreement

 

TREASURY SERVICES

 

  (a) Use of Sunoco’s centralized consolidated cash management and financial
systems for accounts payable, accounts receivable and payroll processing, tax
filing and payment, and pension and benefit plan monitoring and administration.
Each Partnership will participate in Sunoco’s centralized cash management
program, whereby all of such Partnership’s cash receipts and cash disbursements
will be processed (together with those of Sunoco and its other subsidiaries)
through Sunoco’s cash accounts with a corresponding credit or charge to an
inter-company account. Interest will be applied daily to the net inter-company
balance.

 

Each Partnership’s net receivable balances will earn interest at a rate equal to
the average rate paid to such Partnership for its money market funds invested.
If the Partnership does not have funds invested in money market accounts, the
rate will be the average rate paid by Nations Cash Reserves money market fund
(or any successor entity thereto) for the same period.

 

Each Partnership’s net payable balances will pay interest at a rate equal to the
interest rate for Eurodollar loans, as provided in that certain $150,000,000
Revolving Credit Facility for Sunoco Logistics Partners Operations L.P., with
Bank of America as Administrative Agent (the “Senior Credit Facility”), or
applicable replacement facility, as the same may be amended from time to time.

 

Each Partnership will settle any outstanding inter-company balance on a periodic
basis, but not less frequently than at the end of each month. Funds from any net
receivable balance from Sunoco will be applied by the Master Partnership and the
Operating Partnership to repay any amount then outstanding under the Senior
Credit Facility, or (i) with respect to the Master Partnership and the Operating
Partnership, if no such amounts are outstanding; or (ii) with respect to funds
of the Pipeline Partnership and the Terminalling Partnership, may be transferred
by such Partnership to a third-party money market account. With respect to the
Master Partnership and the Operating Partnership, a net payable balance to
Sunoco may be repaid by such Partnership with funds drawn from the Senior Credit
Facility or with such Partnership’s surplus funds, including funds in any money
market account for such Partnership.

 

  (b) Short-term funds management, investment and borrowing by Sunoco on behalf
of each Partnership. Sunoco, on behalf of each Partnership, will make short-term
investments of surplus funds in one or more third party money market accounts.
With respect to the Master Partnership and the Operating Partnership, any
short-term borrowings will be executed from the Senior Credit Facility on behalf
of the applicable Partnership.

 

  (c)

Administration and servicing by Sunoco of Partnership debt obligations. On
behalf of each Partnership, Sunoco will administer the compliance certificates
for the Senior Credit

 

     9    Treasury Services Agreement



--------------------------------------------------------------------------------

 

Facility and for such Partnership’s long-term debt issuances, according to
applicable covenant requirements.

 

  (d) Participate with each Partnership in arranging financial transactions, and
interface with external credit rating agencies.

 

  (e) Advice from Sunoco on corporate finance and cash management issues. As
requested by each Partnership, Sunoco may provide advice, from time to time, on
the following matters:

 

  • Banking arrangements (compensation, operating lines of credit, letters of
credit, etc.), existing public and private debt, and the structure and
arrangement of new debt and equity financing as required;

 

  • Credit risk analysis and management, including counter-party credit risk
management;

 

  • Pension and benefit plan monitoring and administration;

 

  • Interest rate hedging; and

 

  • Project financing.

 

     10    Treasury Services Agreement



--------------------------------------------------------------------------------

Schedule 1.2

to

Amended and Restated

Treasury Services Agreement

 

ADDITIONAL SERVICES

 

None.

 

     11    Treasury Services Agreement